11/DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Re claim 1, in line 4, replace “comprising” with “comprising:”
Re claim 1, in line 7 and 9, replace “reflected wave” with “the reflected wave”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 3, 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim recites the limitation “the large signal input test signal”.  There is a lack of antecedent basis for the term “the large signal” as only an input test signal is recited previously.  It is unclear whether this is referring to the input test signal or a different input test signal.  
Regarding claim 7, the claim recites the formula: 
    PNG
    media_image1.png
    61
    161
    media_image1.png
    Greyscale
.  However, the claim does not disclose what the variables a1’’, a1’, b1’’, b1’ and the reflection coefficient Γs0 are referring to (i.e which signal). Therefore, there is a lack of antecedent basis for these terms in the claim. 
	Claims 8-9 are dependent on claim 7 and therefore inherit its deficiencies. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 2, 5, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verspecht et al., “Linearization of Large-Signal Scattering Functions” 
Regarding claim 1, Verspecht discloses a method for measuring and controlling a characteristic performance parameter of a device under test, DUT (Fig. 5; Microwave source under test), having an input port (Fig. 5; source under test has a signal in port), wherein DUT operational behavior is described by a scattering matrix S (Introduction; scattering parameter matrices commonly used to characterize the behavior of devices) relating an input incident wave a1 and an input reflected wave b.sub.1 at the input port of the DUT (Section II; large-signal incident and reflected waves coefficient shown in equation 1), 
the method comprising connecting the input port of the DUT to a signal generator (Fig. 5; Section VIII; Appendix; connecting the Microwave SUT to the signal generator), 
subjecting the DUT to an input test signal, and executing a first measurement of the incident wave and reflected wave at a DUT input reference plane (Appendix; Fig. 5; Section VIII; Appendix; connecting the Microwave SUT to the signal generator and inputting a test signal to SUT to measure incident and reflected waves a2, b2 at port 2), 
subjecting the DUT to a perturbation signal combined with the input test signal, and executing a second measurement of the incident wave and reflected wave at the DUT input reference plane (Fig. 5; Section VIII; Appendix; a plurality of different small a2 input signals are superimposed on the output signal to get a measurement of the incident and reflected waves based on the small signals) and 
determining the characteristic performance parameter from the first measurement and the second measurement, wherein the characteristic performance parameter is a source reflection 
Regarding claim 2, Verspecht discloses wherein the input test signal is one of the group comprising: a CW signal, a pulsed CW signal at a test frequency f.sub.1, a multi-tone signal, a modulated signal (Section VIII; test signals “had phases uniformly distributed between 0°~360°, and was at the same frequency as the b2 signal generated by the source”).
Regarding claim 5, Verspecht discloses wherein the perturbation signal comprises a perturbation of the phase of the input test signal (Section VIII; “phases uniformly distributed between 0°~360”, e.g. signal 1 being a test signal, signal 2 having a phase distributed between 0-360).
Regarding claim 6, Verspecht discloses wherein subjecting the DUT to a perturbation signal combined with the input test signal is obtained by controlling the signal generator (Section VIII; small a2 input signals are input by controlling the signal generator).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madonna et al., “Simple technique for measuring source reflection coefficient while characterizing active devices”
Regarding claim 1, Madonna discloses a method for measuring and controlling a characteristic performance parameter of a device under test (Abstract “measurement of the source reflection coefficient”), DUT, having an input port (Fig. 1; port 1), wherein DUT operational behavior is described by a scattering matrix S relating an input incident wave a1 (Fig. 1; wave a1) and an input reflected wave b1 (Fig.1; wave b1) at the input port of the DUT (Fig.1; a1 and b1 at the port 1), the method comprising [:] 
st column; reflectometer of port 1 allows measurements of the DUT waves to determine input reflection coefficient as in equation 1), subjecting the DUT to a perturbation signal combined with the input test signal (Page 565; Section II; waves in second condition a’’), and executing a second measurement of the incident wave and reflected wave at the DUT input reference plane (Page 565; reflectometer measuring the incident and reflection waves for the bias condition), and determining the characteristic performance parameter from the first measurement and the second measurement, wherein the characteristic performance parameter is a source reflection coefficient ΓS (Equation 5; source reflection coefficient is based on bias in two conditions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verspecht as applied to claim 1 and further in view of Teppati et al., “Microwave Measurements – Part IIIAdvanced non-linear measurements”
Regarding claim 3, Verspecht is silent in wherein the perturbation signal has a frequency corresponding to one or more frequency components of the large signal input test signal. .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verspecht as applied to claim 1 and further in view of Verspecht et al., “Characterizing components under Large Signal Excitation: Defining Sensible ‘Large signal S-Parameters’”
Regarding claim 4, Verspecht is silent in wherein the perturbation signal comprises a perturbation of the amplitude of the input test signal.  However, Verspecht teaches wherein a perturbation signal comprises a perturbation of the amplitude of a input test signal (Page 111, 113; varying amplitudes of the harmonic signals, 10dBm, 16dBm).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate a known technique as taught by Verspecht into the method as disclosed by Verspecht since measumrents pertaining to the perturbation of the amplitude would provide an analysis as to the behavior of the device under test thereby identifying performance enhancement characteristics of the device. 
 
Allowable Subject Matter
Claim 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, prior art does not disclose or suggest: “wherein determining the characteristic performance parameter from the first measurement and the second measurement comprises measuring and controlling an effective source reflection coefficient Γ.sub.S1 in accordance with the formula: 
    PNG
    media_image1.png
    61
    161
    media_image1.png
    Greyscale
,wherein Γ.sub.S0 is a predetermined passive source reflection coefficient given by the source at the DUT input reference plane” in combination with all the limitations of claim 7. 
Claims 8-9 are dependent on claim 7 and are therefore also allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FEBA POTHEN/Examiner, Art Unit 2868